NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 26 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TONY L. HORTON,                                 No. 17-16162

                Plaintiff-Appellant,            D.C. No. 4:16-cv-00213-DCB-
                                                PSOT
 v.

CORIZON INCORPORATED; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    David C. Bury, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Arizona state prisoner Tony L. Horton appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. § 1915A. Wilhelm v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Horton’s action because Horton failed

to allege facts sufficient to state a plausible claim for relief. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also Tsao v. Desert Palace, Inc., 698 F.3d 1128,

1139 (9th Cir. 2012) (a private entity is liable under § 1983 only if a constitutional

violation was caused by an official policy, practice or custom); Toguchi v. Chung,

391 F.3d 1051, 1056-57 (9th Cir. 2004) (setting forth elements for a deliberate

indifference claim).

      AFFIRMED.




                                           2                                     17-16162